DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corn (US 2020/0032536) in view of Yamada (US 2014/0216945) in view of Farris (US 2014/0216945) in view of Wilson (US 2014/0016995) in view of Oshaug (US 20190360108) in view of Applicant’s Admitted Prior Art.
Regarding claim 1, 10, 17,
Corn disclose(s): 
A water heating system comprising: 

The above art/combination does not expressly disclose a series of tubes through which water passes, the heat exchanger (i) configured to transfer heat from combustion gases originating in the combustion chamber to the water passing through the series of tubes and (ii) comprising: an inlet; an outlet; and a sacrificial anode assembly directly attached to the header, the anode assembly comprising: an anode body, a cavity within the anode body, a conductor disposed within the cavity, and electronic circuitry in communication with the conductor; an anode housing configured to attach to a portion of a water heating system and comprising a housing body and a housing cover; a water detection mechanism disposed within the cavity.
Corn teaches or suggests: a series of tubes through which water passes, the heat exchanger (i) configured to transfer heat from combustion gases originating in the combustion chamber to the water passing through the series of tubes and (ii) comprising: an inlet; an outlet ([0005]; 3 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use a system that exchanges heat between elements and transfer heat to water and extract heat from hot gases within the chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, exchange heat, use multiple tiers of tubes, couple elements together, choosing materials and setups based on controlling corrosion order and priorities.
 Farris teaches or suggests: an anode body; a water detection mechanism disposed within the cavity ([0003]; [0035-7]; anode 802; 3 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user and provide anode rod depletion detection and warnings.
Wilson teaches or suggests: a cavity within the anode body (Fig. 1; [0065]; 4 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use additional materials and layers and provide additional sacrificial material to increase lifespan as a whole.
Oshaug teaches or suggests: a cavity within the anode body ([0005]; 2 et seq.).

 Applicant’s Admitted Prior Art teaches or suggests: a sacrificial anode assembly; an anode housing configured to attach to a portion of a water heating system and comprising a housing body and a housing cover ([0004-5]; 2 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, enclose the anode in an assembly and protect elements.
Regarding claim 2, 
the electronic circuitry comprises an alert indicator in communication with a power source and with the conductor (Farris [0037]; Fig. 4, 6; 3 et seq.; see also claim 1 and above claim(s)).
Regarding claim 3, 
the alert indicator comprises a light emitting diode (LED) assembly in communication with the conductor (Farris [0037]; Fig. 4, 6; 606; 3 et seq.; see also claim 1 and above claim(s)).
Regarding claim 4,

Regarding claim 5,
the sacrificial anode further comprises an anode housing, wherein the anode body is disposed in the anode housing (Applicant’s Admitted Prior Art ([0004-5]; 2 et seq.; see also claim 1 and above claim(s)).
Regarding claim 6,
the anode housing comprises an attachment mechanism configured to connect to a plumbing system (Farris [0035]; 3 et seq.; see also claim 1 and above claim(s)).
Regarding claim 7,
the electronic circuitry comprises a timer circuit configured to detect time of operation (Farris [0029]; [0036-8]; 3 et seq.; see also claim 1 and above claim(s)).
Regarding claim 8,
the sacrificial anode further comprises: a second cavity within the anode body, the second cavity having a volume that is smaller than a volume of the first cavity; and a second conductor disposed within the second cavity, wherein the electronic circuitry in communication with the second conductor (Wilson Fig. 1; [0065]; 4 et seq.; Yamada [0061-6]; Fig. 15-6; 5 et seq.; see also claim 1 and above claim(s)).
Regarding claim 9,

Regarding claim(s) 10-20, claims are rejected for similar reasons as claims 1-9 (see also claim 1 and above claim(s)).
Regarding claim 12, 
the anode housing comprises an attachment mechanism configured to connect to a portion of the header (Yamada [0004-5]; [0061-6]; Fig. 15-6; 5 et seq.; see also claim 1 and above claim(s)).
Regarding claim 18, 
at least a portion of the electronic circuitry is disposed within the housing cover (Corn [0151-3]; [0220-3]; 3 et seq.; see also claim 1 and above claim(s)).
Regarding claim 20,
the electronic circuitry comprises a controller configured to: detect a signal from the water detection mechanism; determine a degradation status of the anode body; determine a corrective action based on the degradation status; and output a command signal to a device associated with the water heating system, the command signal including instructions for instituting the corrective action (Farris [0036-41]; anode 802; 3 et seq.; see also claim 1 and above claim(s)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
/SHIRLEY LU/           Primary Examiner, Art Unit 2684